                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

TRELLIS GARVIN,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )     Case No. 4:18-CV-00282
                                         )
UNITED STATES OF AMERICA,                )
                                         )
      Defendant.                         )

                                     ORDER

      Upon consideration of the parties’ Joint Motion to Modify the Briefing

Schedule and for a Partial Stay of Discovery, it is hereby ORDERED that the

motion is GRANTED pursuant to Fed. R. Civ. P. 6(b) and 26(c). Plaintiff Trellis

Garvin may take the deposition of Mitchell Champion, but all other discovery is

STAYED until the Court renders a decision on the government’s motion for

summary judgment, Doc. 12. Garvin’s response to the motion for summary

judgment shall be due on July 5, 2019.

      6225'(5('RQWKLV7thRI May, 2019



                                          __________________________
                                                                   _ ___
                                         __________________________________________
                                          HRI
                                            RIST
                                              S OP PHE
                                         CHRISTOPHER H R L. RAY
                                         United States Magistrate Judge
                                         Southern District of Georgia
